Citation Nr: 0300635
Decision Date: 01/13/03	Archive Date: 06/02/03

DOCKET NO. 99-04 199A              DATE JAN 13, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Anchorage, Alaska

THE ISSUE

Entitlement to an effective date, earlier than May 17, 1993, for
the grant of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from September 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1997 decision by the Department of Veterans
Affairs (VA), Anchorage, Alaska, Regional Office (RO). That
decision granted a disability rating of 100 percent for PTSD,
effective May 17, 1994. An August 1999 hearing officer decision
granted an effective date of May 17, 1993 for the grant of service
connection for PTSD and the 100 percent rating. As this is not the
full benefit sought by the veteran, the issue remains on appeal.

REMAND

The veteran's representative submitted a request on January 7,
2003, for a hearing to be held before a Member of the Board at the
RO. As this request was submitted within the 90-day period after
the case was certified to the Board, that hearing request is timely
made.

Accordingly, to ensure full compliance with due process
requirements, the case is REMANDED to the RO for the following
development.

The RO should add the veteran's name to the schedule of hearings to
be conducted at the RO before a traveling Member of the Board. An
upcoming Travel Board is noted to be scheduled at the RO on
February 3 and 4, 2003, with openings reportedly on the schedule
such that this request could be accommodated at that time.

The Board intimates no opinion as to the ultimate outcome of the
case. The veteran need take no action unless otherwise notified.

- 2 -                                                             
  
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

3 -



